Title: To George Washington from John Gill, 28 May 1794
From: Gill, John
To: Washington, George


               
                  Sir
                  Alexandria [Va.] 28th May 1794
               
               I understand you have a small Tract of Land, containing from 300 to 350 Acres, situate on Difficult run in Loudoun County, a little above Shepherds or Wileys Tavern I should be glad to know if you are disposed to sell it & if so what is the quantity, the
                  
                  price & Terms of Payment—Excuse the Trouble & believe me truly Sir yr mo. obed. Serv.
               
                  John Gill
               
            